COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-324-CV

IN RE CLIFTON DEWAYNE HARVIN                                         RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that the petition should be dismissed as moot. Accordingly,

relator’s petition for writ of mandamus is dismissed as moot.




                                                    PER CURIAM


PANEL: DAUPHINOT, LIVINGSTON, and GARDNER, JJ.

DELIVERED: October 7, 2009




   1
       … See Tex. R. App. P. 47.4.